OlaisksoN, J.
At the close of plaintiff’s evidence, defendant moved for judgment as in case of nonsuit. C. S., 567. The court below denied the motion, and in this we think there was no error.
We think there was sufficient evidence to be submitted to the jury.
This action is similar to Buchanan v. Furnace Co., 178 N. C., 652. In that case the whole subject is thoroughly discussed. See Street v. Coal Co., ante, 178.
*534Defendant relied on Mace v. Mineral Co., 169 N. C., 143. In that ease the foreman, an experienced miner, was killed in a mine by falling rock and dirt. The workmen in the mine were under his authority. The manner and method of doing the work was left to the foreman’s judgment — he being in charge and had to use due care to make the place to work safe, as he went, for those under him. As it were, under the circumstances, he made his own place to work. Heaton v. Murphy Coal & Iron Co., 191 N. C., 835. We find in the record
No error.